DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
Claims 1, 12 and 20 are presently amended.
Claims 2-4, 6, 13-15 and 17 are cancelled. 
Claims 1, 5, 7-12, 16 and 18-20 are currently pending. 

Response to Amendment
Applicant’s amendments are acknowledged.

Response to Arguments
Applicant’s arguments filed 3/8/2021 have been fully considered in view of further consideration of statutory law, Office policy, precedential common law, and the cited prior art as necessitated by the amendments to the claims, but are not persuasive.

35 USC § 103 Rejections 
First, Applicant argues that the “Ramaswamy, Graeber, Nemecek, and Dettinger do not teach: “providing, in real-time… wherein the at least one additional user and the user interacting with the reporting tool to generate the ad-hoc report are in a role.” … the Office Action relied on Ramaswamy as teaching “the at least one additional user.” The Office Action does not suggest that the remaining art of 
The alleged user communications in Ramaswamy are not relevant to this aspect” [Arguments, pages 11-12]. 
In response, Applicant’s arguments are considered but are not persuasive. Examiner respectfully disagrees and directs the Applicant to (Ramaswamy, ¶ 38, The data repository 226 further comprises crowd sourcing data obtained from the social-networking platforms. In one aspect, the crowd sourcing data may also be leveraged while generating the information as requested by the user). Here, Ramaswamy discloses using crowd sourcing data (i.e. data from at least one additional user) to generate the information requested by the user (i.e. an 'ad hoc' report as further disclosed by Ramaswamy, ¶ 83).
Specifically, Examiner further directs the Applicant to (Id., ¶ 83, the data extracted may be represented to the user by the visualization engine module 216 in a graphical form using one or more predefined visualization templates. For example, the data may be represented in form of bar-graph, or pie-chart… it may be understood that the visualization engine module 216 may comprise a machine learning algorithm and tools to dynamically generate visual templates.... a CEO of an organization would like a holistic and summarized view of reports, whereas a sales manager would be concerned about the reports pertaining to his work location… In view of the above, the view builder triggers the visualization engine module 216 to represent the data depending upon the role of the user (i.e. CEO or sales manager)), and to (Id., ¶ 90, The system 102 generates a bar chart comparing sales with respect to time. However, the user requires a pie chart comparing sales with respect to geography (country wise division of sales volume). This feedback of the user may be captured by the system 102, and the revised output may be generated accordingly. Similarly, the users may suggest…).


Examiner further combines these elements with the ‘user role’ elements of Ramaswamy, ¶ 70, to render the proposed amendments obvious. As such, Examiner remains unpersuaded.

Second, Applicant argues that “although Ramaswamy arguably discloses a view builder with customized viewing depending on the role of a user of stakeholder, there is no “providing . . . at least one specific report object… wherein the at least one additional user and the user interacting with the reporting tool to generate the ad-hoc report are in a role.”… Ramaswamy does not teach this aspect and the remaining art of record does not cure this deficiency in Ramaswamy” [Arguments, pages 12-13].
In response, Applicant’s arguments are considered but are not persuasive. Examiner respectfully maintains that Ramaswamy discloses “providing . . . at least one specific report object… wherein the at least one additional user and the user interacting with the reporting tool to generate the ad-hoc report are in a role” for the same reasons as stated in response to the above-argument. Specifically, in ¶¶ 83 and 90, Ramaswamy describes a machine learning algorithm that learns, for example, that sales managers (i.e. the user role) in various regions benefit more from a pie chart comparing sales with respect to geography, rather than a bar chart comparing sales with respect to time. The feedback and usage of such report objects (e.g. bar charts, pie charts, etc.) are used for future report object recommendations. As such, Examiner remains unpersuaded.

Third, Applicant extends the above arguments to independent claims 12 and 20. [Arguments, pages 13-14].
In response, Applicant’s arguments are considered but are not persuasive for the same reasons as stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 5, 7-9, 11-12, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy et al., U.S. Publication No. 2016/0283876 [hereinafter Ramaswamy] in view of Graeber et al., U.S. Publication No. 2011/0282704 [hereinafter Graeber], and further in view of Nemecek et al., U.S. Publication No. 2004/0054565 [hereinafter Nemecek] and Dettinger et al., U.S. Patent No. 8,605,115 [hereinafter Dettinger].

Regarding claim 1, Ramaswamy discloses a computer-implemented method, comprising: monitoring and logging, by one or more processors, over a given time period, user interaction with a reporting tool when utilizing the reporting tool to generate an ad-hoc report with the reporting tool, wherein the logging generates logs detailing interactions of at least one user with the reporting tool to generate the ad-hoc report (Ramaswamy, ¶ 47, the data cleansing may be performed by sentence splitting, sentence segmentation, sentence boundary detection, word boundary detection (discloses monitoring), tokenization, removing abbreviations), (Id., ¶ 4, NLP engine module may further pre-process the textual interaction in order to identify one or more business entities associated with the textual interaction), (Id., ¶ 90, This self-learning mechanism enables the system 102 to improve the quality of information life cycle management. For example, considering a scenario where the user requests for sales report of `ABC` Company in Asia for last quarter (discloses over a given time period)), (Id., ¶ 25, the system 102 may include at least one processor 202 (discloses one or more processors)),  (Id., ¶ 4, the NLP engine module may capture textual interaction amongst a plurality of users on a social-networking platform (discloses logs detailing interactions of at least one user)), (Id., ¶ 26, I/O interface 204 may include a variety of software and hardware interfaces, for example, a web interface, a graphical user interface (discloses GUI), and the like), (Id., ¶ 83, it may be understood that the visualization engine module 216 may comprise a machine learning algorithm and tools (discloses tools) to dynamically generate visual templates.... a CEO of an organization would like a holistic and summarized view of reports (discloses reports), whereas a sales manager would be concerned about the reports pertaining to his work location), (Id., ¶ 83, the visualization engine module 216 facilitates to represent the data, extracted by the data extractor 214-C, in a visualization template having the predefined format pre-selected by the user), (Id., ¶ 28, modules 210 include routines, programs, objects (discloses objects), components, data structures, etc., which perform particular tasks or implement particular abstract data types), (Id., ¶ 38, the crowd sourcing data may also be leveraged while generating the information as requested by the user (discloses ad-hoc generation)), (Id., ¶ 74, data extracted may further be used while generating recommendations (discloses recommendation) to the user), (Id., ¶ 74, context builder 214-B may further be configured to select (discloses select) relevant templates based on the one or more categories identified for analytics purposes); 
identifying, by one or more processors, in at least one data dictionary associated with the reporting tool, report objects available in the generation of the ad-hoc report with the reporting tool (Ramaswamy, ¶ 4, NLP engine module may further pre-process the textual interaction in order to identify (discloses identifying) one or more business entities associated with the textual interaction), (Id., ¶ 25, the system 102 may include at least one processor 202 (discloses one or more processors)), (Id., ¶ 18, the system entity may further be identified based on at least one of data dictionary (discloses data dictionary), NER dictionary, domain-entity dictionary, ontology, thesaurus, and POS mapping trained data), (Id., ¶ 83, it may be understood that the visualization engine module 216 may comprise a machine learning algorithm and tools (discloses tools) to dynamically generate visual templates.... a CEO of an organization would like a holistic and summarized view of reports (discloses reports), whereas a sales manager would be concerned about the reports pertaining to his work location), (Id., ¶ 28, modules 210 include routines, programs, objects (discloses objects), components, data structures, etc., which perform particular tasks or implement particular abstract data types), (Id., ¶ 29, data 224, amongst other things, serves as a repository for storing data processed, received, and generated (discloses generating) by one or more of the modules 210), (Id., ¶ 38, the crowd sourcing data may also be leveraged while generating the information as requested by the user (discloses ad-hoc generation)); 
contextualizing, by the one or more processors, at a given time, data accessible to the one or more processors, based on utilizing one or more communications connections, wherein the data accessible to the one or more processors comprises the logs (Id., ¶ 4, the context builder may derive a context (discloses contextualizing) associated to the textual interaction based upon a predefined set of rules), (Id., ¶ 25, the system 102 may include at least one processor 202 (discloses one or more processors)), (Id., ¶ 3, success of the enterprise thus depends on devising the digital strategy correctly at the right time (discloses at a given time)), (Id., ¶ 83, such data extraction is further based on authorization of a particular user to access such data (discloses accessible data)), (Id., ¶ 71, the context builder 214-B utilizes (discloses utilizing) a dynamic analytics template to interpret the information that the user may be interested in), (Id., ¶ 26, the I/O interface 204 may include one or more ports for connecting a number of devices to one another or to another server (discloses one or more communications connections)), (Id., ¶ 4, the NLP engine module may capture textual interaction amongst a plurality of users on a social-networking platform (discloses logs detailing interactions of at least one user)); 
determining, by the one or more processors, based on the at least one data dictionary associated with a reporting tool and the contextualized data, which report objects of the report objects available in the generation of an ad-hoc report are relevant to generating the ad-hoc report at a time proximate to the given time, wherein the relevant report objects are each selected from the group consisting of: … a dimension, a measure… (Ramaswamy, ¶ 83, it may be understood that the visualization engine module 216 may comprise a machine learning algorithm and tools (discloses tools) to dynamically generate visual templates.... a CEO of an organization would like a holistic and summarized view of reports (discloses reports), whereas a sales manager would be concerned about the reports pertaining to his work location), (Id., ¶ 72, it may be understood that for determining (discloses determining) the context, it becomes necessary for the context builder 214-B to have a pre-defined threshold dimensions), (Id., ¶ 18, the system entity may further be identified based on at least one of data dictionary (discloses based on at least one data dictionary), NER dictionary, domain-entity dictionary, ontology, thesaurus, and POS mapping trained data), (Id., ¶ 83, it may be understood that the visualization engine module 216 may comprise a machine learning algorithm and tools (discloses tools) to dynamically generate visual templates.... a CEO of an organization would like a holistic and summarized view of reports (discloses reports), whereas a sales manager would be concerned about the reports pertaining to his work location), (Id., ¶ 4, NLP engine module may further pre-process the textual interaction in order to identify one or more business entities associated with (discloses associated with) the textual interaction), (Id., ¶ 16, present disclosure describes a system and method for providing autonomous contextual information (discloses contextualized data) life cycle management), (Id., ¶ 28, modules 210 include routines, programs, objects (discloses objects), components, data structures, etc., which perform particular tasks or implement particular abstract data types), (Id., ¶ 16, the present invention thus attempts to integrate the textual interaction with other available (discloses available) data within the enterprise), (Id., ¶ 38, the crowd sourcing data may also be leveraged while generating the information as requested by the user (discloses ad-hoc generation)), (Id., ¶ 3, this is because the stakeholders are closely associated (discloses proximate) with the business dealings associated to the enterprise and their opinions may directly or indirectly impact the performance of the enterprise), (Id., ¶ 3, success of the enterprise thus depends on devising the digital strategy correctly at the right time (discloses at a given time)), (Id., ¶ 28, modules 210 include routines, programs, objects (discloses objects), components, data structures, etc., which perform particular tasks or implement particular abstract data types), (Id., ¶ 20, the context facilitates to enrich the query executed to extract the data, from the data repository, relevant (discloses relevant) to the context of the textual interaction), (Id., ¶ 72, it may be understood that for determining the context, it becomes necessary for the context builder 214-B to have a pre-defined threshold dimensions (discloses dimension)), (Id., ¶ 19, since in most of the enterprises `revenues` may be referred to as `sales income` along with other terminologies such as `profit`, the data repository stores the pre-defined mapping of `sales income` with `revenues` and therefore `sales income` is identified as the system entity corresponding to `revenues (discloses a measure));
…providing, by the one or more processors, at the current time, the relevant report objects to the reporting tool, wherein the providing comprises: obtaining, by the one or more processors, through the graphical user interface of the reporting tool, manual selections of the user of report objects in the reporting tool to generate the ad-hoc report (Ramaswamy, ¶ 25, the system 102 may include at least one processor 202 (discloses one or more processors)), (Id., ¶ 83, it may be understood that the visualization engine module 216 may comprise a machine learning algorithm and tools (discloses tools) to dynamically generate visual templates.... a CEO of an organization would like a holistic and summarized view of reports (discloses reports), whereas a sales manager would be concerned about the reports pertaining to his work location), (Id., ¶ 26, I/O interface 204 may include a variety of software and hardware interfaces, for example, a web interface, a graphical user interface (discloses GUI), and the like), (Id., ¶ 38, the crowd sourcing data may also be leveraged while generating the information as requested (discloses manual user selection) by the user (discloses ad-hoc generation)), (Id., ¶ 28, modules 210 include routines, programs, objects (discloses objects), components, data structures, etc., which perform particular tasks or implement particular abstract data types);
…by the one or more processors, through the graphical user interface of the reporting tool, a recommendation of more than one report objects, to the user, to select one or more report objects of the relevant report objects in generating the ad-hoc report, wherein the recommendation comprises reporting attributes for inclusion in the ad-hoc report, wherein the recommendation is based in part on the logs detailing interactions of the at least one user with the reporting tool to generate the ad-hoc report during the given time period, wherein the recommendation of one or more objects comprises at least one specific report object utilized by at least one additional user to generate the ad-hoc report at the time proximate to the given time, wherein the at least one additional user and the user interacting with the reporting tool to generate the ad-hoc report are in a role… (Ramaswamy, ¶ 20, the context facilitates to enrich the query executed to extract the data, from the data repository, relevant (discloses relevance) to the context of the textual interaction), (Id., ¶ 79, the context builder 214-B performs analytics on the textual interaction, based on the dynamic analytics template”), (Id., ¶ 83, it may be understood that the visualization engine module 216 may comprise a machine learning algorithm and tools to dynamically generate visual templates.... a CEO of an organization would like a holistic and summarized view of reports, whereas a sales manager would be concerned about the reports pertaining to his work location… In view of the above, the view builder triggers the visualization engine module 216 to represent the data depending upon the role of the user (i.e. CEO or sales manager)), (Id., ¶ 84, the recommendation engine module 218 generates "dynamic" recommendations (discloses recommendations) as suggested by the context builder 214-B), (Id., ¶ 26, I/O interface 204 may include a variety of software and hardware interfaces, for example, a web interface, a graphical user interface (discloses GUI), and the like),  (Id., ¶ 38, The data repository 226 further comprises crowd sourcing data obtained from the social-networking platforms. In one aspect, the crowd sourcing data may also be leveraged while generating the information as requested by the user (discloses ad-hoc generation)), (Id., ¶ 70, In one embodiment, the context may be derived based on a pre-defined set of rules. The pre-defined set of rules may include, but not limited to, role of the user (discloses reporting attribute and role of the user), context of the conversation, and context of the users' previous conversation. Based on the context, the context builder 214-B facilitates to extract the data, for efficient content delivery to the user, from the data mart 412 stored in the data repository 226), (Id., ¶ 4, the NLP engine module may capture textual interaction amongst a plurality of users on a social-networking platform. The NLP engine module may further pre-process the textual interaction in order to identify one or more business entities associated with the textual interaction (discloses action based on logs detailing interactions of at least one user)), (Id., ¶ 90, considering a scenario where the user requests for sales report of `ABC` Company in Asia for last quarter. The system 102 generates a bar chart comparing sales with respect to time. However, the user requires a pie chart comparing sales with respect to geography (country wise division of sales volume). This feedback of the user may be captured by the system 102, and the revised output may be generated accordingly. Similarly, the users may suggest if the recommendation provided by the recommendation engine module 218 is based on the context of the textual interaction or not (discloses generating a report over a given time period and based on multiple users’ object usage and feedback)).
Through KSR Rationale D (see MPEP 2141(III)(D)), the combination of Ramaswamy and Graeber discloses …and wherein the recommendation is displayed in the graphical user interface by visually overlaying the recommended more than one report objects over a display of an existing report in a graphical user interface, wherein displaying the recommended one or more objects in the graphical user interface does not apply the recommended one or more objects to the existing report
First, Ramaswamy discloses generating objects (i.e. bar charts/pie charts) to overlay on a newly requested report (Ramaswamy, ¶ 90, Subsequent to the generation of the recommendation, the feedback module 220 captures the input from the user whether the recommendations have been useful for the user or not. This self-learning mechanism enables the system 102 to improve the quality of information life cycle management. For example, considering a scenario where the user requests for sales report of `ABC` Company in Asia for last quarter. The system 102 generates a bar chart comparing sales with respect to time. However, the user requires a pie chart comparing sales with respect to geography (country wise division of sales volume). This feedback of the user may be captured by the system 102, and the revised output may be generated accordingly).
Graeber further discloses linking data previews to existing reports (Graeber, ¶ 17, the planning application may be highly flexible. For example, current UIs may require hundreds of configuration parameters and then require that the user understand the semantics. Here, a user or application developer can add arbitrary master data attributes or key figures to the layouts or a key user can choose characteristics per plan instance. The planning application may also support a planning function for data import with preview and such planning functions can be linked with reports (discloses previewing planning data on an existing report) for preview. The planning application may utilize a consistent business object (or BO) such that plan BO instances are based on an entity with lifecycle and attributes, accessible for any consumer).
One of ordinary skill in the art would have recognized that applying the known technique of previewing data on existing reports, as detailed in Graeber, would have yielded predictable results (KSR Rationale D, see MPEP 2141(III)(D)) and resulted in an improved system. It would have been recognized that applying the technique of Graeber to the teachings of Ramaswamy would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate and overlay report objects onto an existing report. Accordingly, it would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed reports by overlaying recommended report objects.
Ramaswamy further discloses automatically configuring, by the one or more processors… (Ramaswamy, ¶ 25, the system 102 may include at least one processor 202 (discloses one or more processors)), (Id., ¶ 21, While aspects of described system and method for visualizing the data in the graphical form and may be implemented in any number of different computing systems, environments, and/or configurations (discloses configurations), the embodiments are described in the context of the following exemplary system);
…a reporting template in the reporting tool, wherein the reporting template includes a portion of the one or more recommended report objects, wherein the portion comprises… (Id., ¶ 25, the at least one processor 202 (discloses one or more processors) is configured to fetch and execute computer-readable instructions or modules stored in the memory 206), (Id., ¶ 22, subsequent to the extraction of the data, the system 102 visualizes the data in a graphical form using one or more predefined visualization templates (discloses template)), (Id., ¶ 83, It may be understood that the data extracted may be represented to the user by the visualization engine module 216 in a graphical form using one or more predefined visualization templates. For example, the data may be represented in form of bar-graph, or pie-chart. In one embodiment, the visualization engine module 216 facilitates to represent the data, extracted by the data extractor 214-C, in a visualization template having the predefined format pre-selected by the user… (discloses a portion of recommended report objects) It may be understood that the visualization engine module 216 may comprise a machine learning algorithm and tools (discloses tools) to dynamically generate visual templates (discloses automatically configuring templates).... a CEO of an organization would like a holistic and summarized view of reports (discloses reports), whereas a sales manager would be concerned about the reports pertaining to his work location), (Id., ¶ 74, context builder 214-B may further be configured to select relevant templates based on the one or more categories identified for analytics purposes), (Id., ¶ 28, modules 210 include routines, programs, objects, components, data structures, etc., which perform particular tasks or implement particular abstract data types), (Id., ¶ 91, The method 600 may be described in the general context of computer executable instructions. Generally, computer executable instructions can include routines, programs, objects, (further discloses report objects) components, data structures, procedures, modules, functions, etc., that perform particular functions or implement particular abstract data types), (Id. Figure 6, figure depicts visualizing a data report at step 616, including the report objects described in the above cited ¶ 28 and ¶ 91);

    PNG
    media_image1.png
    826
    611
    media_image1.png
    Greyscale

and generating, by the one or more processors, the ad-hoc report in the reporting tool utilizing the reporting template (Id., ¶ 25, the at least one processor 202 (discloses one or more processors) is configured to fetch and execute computer-readable instructions or modules stored in the memory 206), (Id., ¶ 22, subsequent to the extraction of the data, the system 102 visualizes the data in a graphical form using one or more predefined visualization templates (discloses reporting template)), (Id., ¶ 83, it may be understood that the visualization engine module 216 may comprise a machine learning algorithm and tools (discloses tools) to dynamically generate visual templates.... a CEO of an organization would like a holistic and summarized view of reports (discloses reports), whereas a sales manager would be concerned about the reports pertaining to his work location), (Id., ¶ 38, the crowd sourcing data may also be leveraged while generating the information as requested by the user (discloses ad-hoc generation)), (Id., Figure 6, Figure depicts generating a report at step 616).
While suggested in Figs. 3-5 and related text, Ramaswamy does not explicitly disclose a filter, a key performance indicator… an attribute, and a drilling direction;
determining, by the one or more processors, at a current time, that the user is utilizing a graphical user interface of the reporting tool to generate the ad-hoc report;
concurrent with obtaining the manual selections, providing, in real-time…;
…continuously obtaining, by the one or more processors, through the graphical user interface, a selection for each object of the more than one objects in the recommendation, the selection selected from the group consisting of: an acceptance and a refusal by the user;
…based on the manual selections, wherein the manual selections comprise a selection for each object of the more than one objects in the recommendation…;
…identifying, by the one or more processors, based on the continuously obtaining, usage patterns of the relevant report objects; 
and updating, by the one or more processors, the relevant report objects based on the usage patterns.
However, Graeber discloses a filter… an attribute, and a drilling direction (Graeber, ¶ 62, a report face can be a compilation of data for evaluation where online analysis and drill-down is supported in every possible direction and on a very detailed level (discloses drilling direction)), (Id., ¶ 17, the planning application may also implement or provide read/write access to transactional buffer on arbitrary aggregation levels with complex filter (discloses filter) criteria (similar to SQL)), (Id., ¶ 17, a user or application developer can add arbitrary master data attributes (discloses attribute) or key figures to the layouts or a key user can choose characteristics per plan instance);
…determining, by the one or more processors, at a current time, that the user is utilizing a graphical user interface of the reporting tool to generate the ad-hoc report (Graeber, ¶ 20, the on-the-fly modification of a planning layout can be visible in real time (discloses at a current time) to users involved with the business plan at different aggregation levels. Accordingly, the displayed components in the user interface are adapted for different plan instances (discloses determining that the user is utilizing a GUI). For example, if a planning application offers structural flexibility, neither the layout nor parameter screens will contain characteristics that have been deactivated for the currently displayed plan instance), (Id., ¶ 28, The server 125 may also include a user interface, such as a graphical user interface (GUI) 160a. The GUI 160a comprises a graphical user interface operable to, for example, allow the user of the server 125 to interface with at least a portion of the platform for any suitable purpose, such as creating, preparing, requesting, or analyzing data, as well as viewing and accessing source documents associated with business transactions (discloses utilizing a GUI to generate a report));
…providing, in real-time,… (Graeber, ¶ 20, the on-the-fly modification of a planning layout can be visible in real time (discloses providing in real-time) to users involved with the business plan at different aggregation levels).
Through (KSR Rationale E, see MPEP 2141(III)(E)) the combination of Ramaswamy and Graeber discloses …continuously obtaining, by the one or more processors, through the graphical user interface, a selection for each object of the more than one objects in the recommendation, the selection selected from the group consisting of: an acceptance and a refusal by the user
First, Graeber does disclose …continuously obtaining, by the one or more processors, through the graphical user interface, a selection… the selection selected from the group consisting of: an acceptance… (Graeber, ¶ 28, The GUI 160a may comprise a plurality of customizable frames or views having interactive fields, pull-down lists, and buttons operated by the user. For example, GUI 160a may provide interactive elements that allow a user to select from a list of suggested entries (discloses user acceptance of a recommendation) for input into a data field displayed in GUI 160a. More generally, GUI 160a may also provide general interactive elements that allow a user to access and utilize various services and functions of application 122).
Since there are a finite number of selections to try (i.e. and acceptance and a refusal), it would have been obvious to try (KSR Rationale E, see MPEP 2141(III)(E)) by one of ordinary skill in the art at the time of the invention was made, an interface comprising either selecting/accepting each recommendation, or by virtue of not selecting a recommendation, refusing the recommendation.
Graeber further discloses …based on the manual selections, wherein the manual selections comprise a selection for each object of the more than one objects in the recommendation…, (Graeber, ¶ 28, The GUI 160a may comprise a plurality of customizable frames or views having interactive fields, pull-down lists, and buttons operated by the user. For example, GUI 160a may provide interactive elements that allow a user to select from a list of suggested entries (discloses user acceptance of recommendations) for input into a data field displayed in GUI 160a. More generally, GUI 160a may also provide general interactive elements that allow a user to access and utilize various services and functions of application 122).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the reporting tool, generation and recommendation elements of Ramaswamy to include the filter, attribute and drilling direction elements of Graeber in the analogous art of analyzing business data.
The motivation for doing so would have been to improve “planning applications” by using “context sensitive action panes that help users combine planning functions with related parameters and to guide them through the planning process” [Graeber, ¶ 16; Ramaswamy, ¶ 17].
The combination of Ramaswamy and Graeber does not explicitly disclose …a key performance indicator; 
…concurrent with obtaining the manual selections…;
…identifying, by the one or more processors, based on the continuously obtaining, usage patterns of the relevant report objects; 
and updating, by the one or more processors, the relevant report objects based on the usage patterns.
However, Nemecek discloses …a key performance indicator (Nemecek, ¶ 34, Key performance indicators may include decisions from the governance structure, EPO processes and deliverables, and any other suitable indicators).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the reporting tool, generation and recommendation elements of Ramaswamy and the filter, attribute and drilling direction elements of Graeber to include the key performance indicator elements of Nemecek in the analogous art of enterprise management.
The motivation for doing so would have been to “improve project and program management performance, which may for example: increase financial performance (i.e. increase on-time and in-budget project performance), provide accountability for projects and programs that will be clearly defined, provide visibility of projects and programs across the enterprise, and provide visibility to executives of the new business pipeline and resource capacity requirements” as discussed in [Nemecek, ¶ 8; Graeber, ¶ 16; Ramaswamy, ¶ 17].
The combination of Ramaswamy, Graeber and Nemecek does not explicitly disclose …concurrent with obtaining the manual selections…;
…identifying, by the one or more processors, based on the continuously obtaining, usage patterns of the relevant report objects; 
and updating, by the one or more processors, the relevant report objects based on the usage patterns.
However, Dettinger discloses …concurrent with obtaining the manual selections…
(Dettinger, column 8, lines 28-30, The user may click on the information button 315 to receive suggestions about where a given item may be used (or acquired) (discloses information presented concurrent with manual selection by a user)), (Id., Figure 3, figure depicts selectable buttons 315, 320 and 325).

    PNG
    media_image2.png
    493
    692
    media_image2.png
    Greyscale

Through KSR Rationale D, see MPEP 2141(III)(D)), the combination of Ramaswamy, Graeber, Nemecek and Dettinger discloses …identifying, by the one or more processors, based on the continuously obtaining, usage patterns of the relevant report objects; and updating, by the one or more processors, the relevant report objects based on the usage patterns.
First, Ramaswamy discloses identifying relevant objects for a report (Ramaswamy, ¶ 90, For example, considering a scenario where the user requests for sales report of `ABC` Company in Asia for last quarter. The system 102 generates a bar chart comparing sales with respect to time. However, the user requires a pie chart comparing sales with respect to geography (country wise division of sales volume). This feedback of the user may be captured by the system 102, and the revised output may be generated accordingly).
Further, Dettinger discloses identifying relevant objects based on usage (Dettinger, column 2, lines 27-40, another embodiment of the invention includes a system having a processor and a memory containing a program, which when executed by the processor, is configured to perform an operation for identifying objects which may be used by an avatar at a first location within a virtual environment… The interaction metric provides a measure of how frequently each respective virtual object has been used by users of the virtual environment at the first location).
Dettinger further discloses updating objects based on detected usage patterns (Dettinger, column 7, lines 50-60, If the interaction metric between the store 220 and the credit card is high (discloses object usage frequency), then the application 109 may display the credit card as a hot item when the user views the inventory. Alternatively, assume the avatar is displayed holding the card in its hand. In such a case, when the avatar passes by the store, the card could become highlighted (discloses updating relevant objects) or otherwise emphasized in the display of the virtual world presented to the user). 
One of ordinary skill in the art would have recognized that applying the known technique of identifying and updating objects based on usage, as disclosed by Dettinger, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Dettinger to the identification of objects to be used in an ad-hoc report, as disclosed by Ramaswamy, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such usage feedback into object reporting systems. Recommending objects based on frequency of usage would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow observed data to allow more useful recommendations according to usage patterns. Thus, through KSR Rationale D, see MPEP 2141(III)(D)), the combination of Ramaswamy, Graeber and Nemecek discloses …identifying, by the one or more processors, based on the continuously obtaining, usage patterns of the relevant report objects; and updating, by the one or more processors, the relevant report objects based on the usage patterns.
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the reporting tool, generation and recommendation elements of Ramaswamy and the filter, attribute and drilling direction elements of Graeber and the key performance indicator elements of Nemecek to include the interaction based objection recommendation of Dettinger in the analogous art of object recommendations.
The motivation for doing so would have been to improve the ability of a system to inform a user “of what objects may be most useful with the external object” [Dettinger, column 4, lines 2-5; Nemecek, ¶ 8; Graeber, ¶ 16; Ramaswamy, ¶ 17].

Regarding claim 5, the combination of Ramaswamy, Graeber, Nemecek and Dettinger discloses the computer-implemented method of claim 1.
Ramaswamy further discloses …wherein the recommendation of the more than one report objects comprises at least one additional report object, wherein… the recommendation of the more than one report objects comprises: determining, by the one or more processors, the role the user interacting with the reporting tool to generate the ad-hoc report is in (Ramaswamy, ¶ 61, the NLP engine module 212 determines (discloses determining) the system entity based on the external metadata injected into the system 102 and thereby updates the data repository 226 accordingly for future reference), (Id., ¶ 84, the recommendation engine module 218 generates "dynamic" recommendations (discloses recommendations of more than one object) as suggested by the context builder 214-B), (Id., ¶ 25, the system 102 may include at least one processor 202 (discloses one or more processors)), (Id., ¶ 20, context may be derived based on a context building mechanism having a dynamic analytics template library comprising the textual interaction, enterprise data and corpus data stored in the data repository, role of the user (discloses determining role of the user), context of the conversation, context of the user's previous conversation), (Id., ¶ 83, it may be understood that the visualization engine module 216 may comprise a machine learning algorithm and tools (discloses tools) to dynamically generate visual templates.... a CEO of an organization would like a holistic and summarized view of reports (discloses reports), whereas a sales manager would be concerned about the reports pertaining to his work location), (Id., ¶ 38, the crowd sourcing data may also be leveraged while generating the information as requested by the user (discloses ad-hoc generation)), (Id., ¶ 4, the NLP engine module may capture textual interaction (discloses interacting) amongst a plurality of users on a social-networking platform); 
selecting, by the one or more processors, the at least one additional report object from the available report objects, based on the role the user is in (Id., ¶ 74, context builder 214-B may further be configured to select (discloses selecting) relevant templates based on the one or more categories identified for analytics purposes), (Id., ¶ 83, it may be understood that the visualization engine module 216 may comprise a machine learning algorithm and tools (discloses tools) to dynamically generate visual templates.... a CEO of an organization would like a holistic and summarized view of reports (discloses reports), whereas a sales manager would be concerned about the reports pertaining to his work location), (Id., ¶ 28, modules 210 include routines, programs, objects (discloses objects), components, data structures, etc., which perform particular tasks or implement particular abstract data types), (Id., ¶ 66, subsequent to the identification of the system entity, the analytics engine module 214 analyzes the one or more (discloses additional) system entities identified in the textual interaction), (Id., ¶ 16, the present invention thus attempts to integrate the textual interaction with other available (discloses available) data within the enterprise, to facilitate the management in retrieving the meaningful information by using Artificial Intelligence (AI) based on machine learning algorithms), (Id., ¶ 83, visualization engine module 216 may further comprise a view builder that facilitates customized viewing, depending on the role of the user or the stakeholder (discloses based on the role of the user)); 
and aggregating, by the one or more processors, the at least one additional report object with the more than one report objects of the recommendation (Id., ¶ 16, it may be understood that the textual interaction are contextual in nature, and sparsely disaggregated. The present invention thus attempts to integrate the textual interaction with other available data within the enterprise (discloses aggregation)), (Id., ¶ 83, it may be understood that the visualization engine module 216 may comprise a machine learning algorithm and tools (discloses tools) to dynamically generate visual templates.... a CEO of an organization would like a holistic and summarized view of reports (discloses reports), whereas a sales manager would be concerned about the reports pertaining to his work location), (Id., ¶ 28, modules 210 include routines, programs, objects (discloses objects), components, data structures, etc., which perform particular tasks or implement particular abstract data types), (Id., ¶ 66, subsequent to the identification of the system entity, the analytics engine module 214 analyzes the one or more (discloses additional) system entities identified in the textual interaction), (Id., ¶ 74, the data extracted may further be used while generating recommendations (discloses recommended) to the user). 
While suggested in Figs. 3-5 and related text, Ramaswamy does not explicitly disclose …providing, in real-time…;
However, Graeber discloses …providing, in real-time,… (Graeber, ¶ 20, the on-the-fly modification of a planning layout can be visible in real time (discloses providing in real-time) to users involved with the business plan at different aggregation levels).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the reporting tool, generation and recommendation elements of Ramaswamy to include the real-time elements of Graeber in the analogous art of analyzing business data for the same reasons as stated for claim 1.

Regarding claim 7, the combination of Ramaswamy, Graeber, Nemecek and Dettinger discloses the computer-implemented method of claim 1.
Ramaswamy further discloses wherein the data accessible to the one or more processors comprises data from sources internal to a computer system executing the reporting tool (Ramaswamy, ¶ 25, the system 102 may include at least one processor 202 (discloses one or more processors)), (Id., ¶ 83, such data extraction is further based on authorization of a particular user to access such data (discloses accessible data)), (Id., ¶ 34, analytics data 408--Analyzed data regarding the enterprise obtained from the system (discloses internal to a computer system) and other sources (discloses sources) or stakeholders), (Id., ¶ 20, the context facilitates to enrich the query executed (discloses executing) to extract the data, from the data repository, relevant to the context of the textual interaction), (Id., ¶ 83, it may be understood that the visualization engine module 216 may comprise a machine learning algorithm and tools (discloses tools) to dynamically generate visual templates.... a CEO of an organization would like a holistic and summarized view of reports (discloses reports), whereas a sales manager would be concerned about the reports pertaining to his work location).

Regarding claim 8, the combination of Ramaswamy, Graeber, Nemecek and Dettinger discloses the computer implemented method of claim 7.
Ramaswamy further discloses wherein the data sources are selected from the group consisting of: emails, employee communications, organizational communications … employee feedback, and internal business reports (Ramaswamy, ¶ 34, analytics data 408--Analyzed data regarding the enterprise obtained from the system (discloses internal to a computer system) and other sources (discloses data sources) or stakeholders), (Id., ¶ 74, context builder 214-B may further be configured to select (discloses selecting) relevant templates based on the one or more categories identified for analytics purposes), (Id., ¶ 40, email conversation between employees (discloses emails/employee communications) `Emp.sub.1` and `Emp.sub.2` of an enterprise `E.sub.1` regarding data migration from `Server A` to `Server B` since Mar. 1, 2015 is the transaction data), (Id., ¶ 45, example of an business entity may include, but not limited to name of persons, organizations (discloses organizational), locations, expressions of times, quantities, monetary values, percentages, product, brand, sales target, revenue, net profit, operational cost, financial year, quarter), (Id., ¶ 26, the I/O interface 204 can facilitate multiple communications (discloses communications) within a wide variety of networks and protocol types, including wired networks), (Id., ¶ 90, this feedback (discloses feedback) of the user may be captured by the system 102, and the revised output may be generated accordingly), (Id., ¶ 15, the terms "user' and "stakeholder" have been used interchangeably throughout the detailed description, and refer to the users of the system who are influenced by/influence the decision-making/performance of an enterprise, such as employees (discloses employee), management, vendors, investors and the like), (Id., ¶ 83, for example, a CEO of an organization would like a holistic and summarized view of reports (discloses internal business reports), whereas a sales manager would be concerned about the reports pertaining to his work location, and branches/offices in his vicinity). 
Ramaswamy does not explicitly disclose minutes from meetings.
	However, Nemecek discloses minutes from meetings (Nemecek, ¶ 78, facilitating meetings with a governance structure 38 sponsor; maintaining minutes and proceedings (discloses meeting minutes), recorded and referenceable; maintaining decision and action item logs; maintaining meeting processes and templates; and any other suitable features).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the reporting tool, generation and recommendation elements of Ramaswamy to include the ‘minutes from meetings’ elements of Nemecek in the analogous art of enterprise management for the same reasons as stated for claim 1.

Regarding claim 9, the combination of Ramaswamy, Graeber, Nemecek and Dettinger discloses the computer-implemented method of claim 1.
Ramaswamy further discloses wherein the data accessible to the one or more processors comprises data from sources external to a computer system executing the reporting tool (Ramaswamy, ¶ 25, the system 102 may include at least one processor 202 (discloses one or more processors)), (Id., ¶ 83, such data extraction is further based on authorization of a particular user to access such data (discloses accessible data)), (Id., ¶ 34, analytics data 408--Analyzed data regarding the enterprise obtained from the system and other sources (discloses data sources external to a computer system) or stakeholders), (Id., ¶ 20, the context facilitates to enrich the query executed (discloses executing) to extract the data, from the data repository, relevant to the context of the textual interaction), (Id., ¶ 83, it may be understood that the visualization engine module 216 may comprise a machine learning algorithm and tools (discloses tools) to dynamically generate visual templates.... a CEO of an organization would like a holistic and summarized view of reports (discloses reports), whereas a sales manager would be concerned about the reports pertaining to his work location). 

Regarding claim 11, the combination of Ramaswamy, Graeber, Nemecek and Dettinger discloses the computer-implemented method of claim 1.
Ramaswamy further discloses wherein… the at least one specific report object utilized by the at least one additional user to generate the ad-hoc report at the time proximate to the given time comprises: determining, by the one or more processors, the role the user interacting with the reporting tool to generate the ad-hoc report is in (Ramaswamy, ¶ 61, the NLP engine module 212 determines (discloses determining) the system entity based on the external metadata injected into the system 102 and thereby updates the data repository 226 accordingly for future reference), (Id., ¶ 25, the system 102 may include at least one processor 202 (discloses one or more processors)), (Id., ¶ 83, visualization engine module 216 may further comprise a view builder that facilitates customized viewing, depending on the role of the user or the stakeholder (discloses role of the user)), (Id., ¶ 4 , the NLP engine module may capture textual interaction (discloses interacting) amongst a plurality of users on a social-networking platform), (Id., ¶ 83, it may be understood that the visualization engine module 216 may comprise a machine learning algorithm and tools (discloses tools) to dynamically generate visual templates.... a CEO of an organization would like a holistic and summarized view of reports (discloses reports), whereas a sales manager would be concerned about the reports pertaining to his work location), (Id., ¶ 38, the crowd sourcing data may also be leveraged while (discloses concurrent) generating the information as requested by the user (discloses ad-hoc generation)); 
identifying, by the one or more processors, the at least one additional user in the role, wherein the at least one additional user generated the ad-hoc report at the time proximate to the given time (Id., ¶ 5, upon capturing the textual interaction, the textual interaction may be pre-processed in order to identify (discloses identifying) one or more business entities associated with the textual interaction), (Id., ¶ 17, in one aspect, the textual interaction may indicate any interaction of the user with other users (discloses at least one additional user) within the enterprise), (Id., ¶ 83, visualization engine module 216 may further comprise a view builder that facilitates customized viewing, depending on the role of the user or the stakeholder (discloses role of the user)), (Id., ¶ 83, it may be understood that the visualization engine module 216 may comprise a machine learning algorithm and tools to dynamically generate visual templates.... a CEO of an organization would like a holistic and summarized view of reports (discloses reports), whereas a sales manager would be concerned about the reports pertaining to his work location), (Id., ¶ 38, the crowd sourcing data may also be leveraged while (discloses concurrent) generating the information as requested by the user (discloses ad-hoc generation)), (Id., ¶ 3, this is because the stakeholders are closely associated (discloses proximate) with the business dealings associated to the enterprise and their opinions may directly or indirectly impact the performance of the enterprise), (Id., ¶ 3, success of the enterprise thus depends on devising the digital strategy correctly at the right time (discloses at a given time)); 
determining, by the one or more processors, the at least one specific report object utilized by the at least one additional user (Id., ¶ 61, the NLP engine module 212 determines (discloses determining) the system entity based on the external metadata injected into the system 102 and thereby updates the data repository 226 accordingly for future reference), (Id., ¶ 89, the recommendation engine module 218 may infer that `Mr. XYZ is an expert in a specific domain (discloses specific)), (Id., ¶ 83, it may be understood that the visualization engine module 216 may comprise a machine learning algorithm and tools to dynamically generate visual templates.... a CEO of an organization would like a holistic and summarized view of reports (discloses reports), whereas a sales manager would be concerned about the reports pertaining to his work location), (Id., ¶ 28, modules 210 include routines, programs, objects (discloses objects), components, data structures, etc., which perform particular tasks or implement particular abstract data types), (Id., ¶ 17, in one aspect, the textual interaction may indicate any interaction of the user with other users (discloses at least one additional user) within the enterprise), (Id., ¶ 71, the context builder 214-B utilizes (discloses utilized) a dynamic analytics template to interpret the information that the user may be interested in); 
and aggregating, by the one or more processors, the at least one specific report object utilized by the at least one additional user with the recommended report objects (Id., ¶ 83, it may be understood that the visualization engine module 216 may comprise a machine learning algorithm and tools to dynamically generate visual templates.... a CEO of an organization would like a holistic and summarized view of reports (discloses reports), whereas a sales manager would be concerned about the reports pertaining to his work location), (Id., ¶ 28, modules 210 include routines, programs, objects (discloses objects), components, data structures, etc., which perform particular tasks or implement particular abstract data types), (Id., ¶ 71, the context builder 214-B utilizes (discloses utilized) a dynamic analytics template to interpret the information that the user may be interested in), (Id., ¶ 71, the context builder 214-B interprets the various possible recommendations (discloses recommended), based on the textual interaction and presents it to the user).
While suggested in Figs. 3-5 and related text, Ramaswamy does not explicitly disclose …providing, in real-time…;
However, Graeber discloses …providing, in real-time,… (Graeber, ¶ 20, the on-the-fly modification of a planning layout can be visible in real time (discloses providing in real-time) to users involved with the business plan at different aggregation levels).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the reporting tool, generation and recommendation elements of Ramaswamy to include the real-time elements of Graeber in the analogous art of analyzing business data for the same reasons as stated for claim 1.

Regarding claim 12, Ramaswamy discloses a computer program product comprising: a computer readable storage medium readable by one or more processors and storing instructions for execution by the one or more processors for performing a method comprising: monitoring and logging, by one or more processors, over a given time period, user interaction with a reporting tool when utilizing the reporting tool to generate an ad-hoc report with the reporting tool, wherein the logging generates logs detailing interactions of at least one user with the reporting tool to generate the ad-hoc report (Ramaswamy, ¶ 6, non-transitory computer readable medium embodying a program executable in a computing device for visualizing data in a graphical form based on information exchanged between pluralities of users on a social-networking platform is disclosed. The program may comprise a program code for capturing textual interaction amongst a plurality of users on a social-networking platform), (Id., ¶ 47, the data cleansing may be performed by sentence splitting, sentence segmentation, sentence boundary detection, word boundary detection (discloses monitoring), tokenization, removing abbreviations), (Id., ¶ 4, NLP engine module may further pre-process the textual interaction in order to identify one or more business entities associated with the textual interaction), (Id., ¶ 90, This self-learning mechanism enables the system 102 to improve the quality of information life cycle management. For example, considering a scenario where the user requests for sales report of `ABC` Company in Asia for last quarter (discloses over a given time period)), (Id., ¶ 25, the system 102 may include at least one processor 202 (discloses one or more processors)), (Id., ¶ 4, the NLP engine module may capture textual interaction amongst a plurality of users on a social-networking platform (discloses logs detailing interactions of at least one user)), (Id., ¶ 26, I/O interface 204 may include a variety of software and hardware interfaces, for example, a web interface, a graphical user interface (discloses GUI), and the like), (Id., ¶ 83, it may be understood that the visualization engine module 216 may comprise a machine learning algorithm and tools (discloses tools) to dynamically generate visual templates.... a CEO of an organization would like a holistic and summarized view of reports (discloses reports), whereas a sales manager would be concerned about the reports pertaining to his work location), (Id., ¶ 83, the visualization engine module 216 facilitates to represent the data, extracted by the data extractor 214-C, in a visualization template having the predefined format pre-selected by the user (discloses manual selection)), (Id., ¶ 28, modules 210 include routines, programs, objects (discloses objects), components, data structures, etc., which perform particular tasks or implement particular abstract data types), (Id., ¶ 38, the crowd sourcing data may also be leveraged while (discloses concurrent) generating the information as requested by the user (discloses ad-hoc generation)), (Id., ¶ 74, data extracted may further be used while generating recommendations (discloses recommendation) to the user), (Id., ¶ 74, context builder 214-B may further be configured to select (discloses select) relevant templates based on the one or more categories identified for analytics purposes); 
identifying, by one or more processors, in at least one data dictionary associated with the reporting tool, report objects available in the generation of the ad-hoc report with the reporting tool (Ramaswamy, ¶ 4, NLP engine module may further pre-process the textual interaction in order to identify (discloses identifying) one or more business entities associated with the textual interaction), (Id., ¶ 25, the system 102 may include at least one processor 202 (discloses one or more processors)), (Id., ¶ 18, the system entity may further be identified based on at least one of data dictionary (discloses data dictionary), NER dictionary, domain-entity dictionary, ontology, thesaurus, and POS mapping trained data), (Id., ¶ 83, it may be understood that the visualization engine module 216 may comprise a machine learning algorithm and tools (discloses tools) to dynamically generate visual templates.... a CEO of an organization would like a holistic and summarized view of reports (discloses reports), whereas a sales manager would be concerned about the reports pertaining to his work location), (Id., ¶ 28, modules 210 include routines, programs, objects (discloses objects), components, data structures, etc., which perform particular tasks or implement particular abstract data types), (Id., ¶ 29, data 224, amongst other things, serves as a repository for storing data processed, received, and generated (discloses generating) by one or more of the modules 210), (Id., ¶ 38, the crowd sourcing data may also be leveraged while generating the information as requested by the user (discloses ad-hoc generation)); 
contextualizing, by the one or more processors, at a given time, data accessible to the one or more processors, based on utilizing one or more communications connections, wherein the data accessible to the one or more processors comprises the logs (Id., ¶ 4, the context builder may derive a context (discloses contextualizing) associated to the textual interaction based upon a predefined set of rules), (Id., ¶ 25, the system 102 may include at least one processor 202 (discloses one or more processors)), (Id., ¶ 3, success of the enterprise thus depends on devising the digital strategy correctly at the right time (discloses at a given time)), (Id., ¶ 83, such data extraction is further based on authorization of a particular user to access such data (discloses accessible data)), (Id., ¶ 71, the context builder 214-B utilizes (discloses utilizing) a dynamic analytics template to interpret the information that the user may be interested in), (Id., ¶ 26, the I/O interface 204 may include one or more ports for connecting a number of devices to one another or to another server (discloses one or more communications connections)), (Id., ¶ 4, the NLP engine module may capture textual interaction amongst a plurality of users on a social-networking platform (discloses logs detailing interactions of at least one user)); 
determining, by the one or more processors, based on the at least one data dictionary associated with a reporting tool and the contextualized data, which report objects of the report objects available in the generation of an ad-hoc report are relevant to generating the ad-hoc report at a time proximate to the given time, wherein the relevant report objects are each selected from the group consisting of: … a dimension, a measure… (Ramaswamy, ¶ 83, it may be understood that the visualization engine module 216 may comprise a machine learning algorithm and tools (discloses tools) to dynamically generate visual templates.... a CEO of an organization would like a holistic and summarized view of reports (discloses reports), whereas a sales manager would be concerned about the reports pertaining to his work location), (Id., ¶ 72, it may be understood that for determining (discloses determining) the context, it becomes necessary for the context builder 214-B to have a pre-defined threshold dimensions), (Id., ¶ 18, the system entity may further be identified based on at least one of data dictionary (discloses based on at least one data dictionary), NER dictionary, domain-entity dictionary, ontology, thesaurus, and POS mapping trained data), (Id., ¶ 83, it may be understood that the visualization engine module 216 may comprise a machine learning algorithm and tools (discloses tools) to dynamically generate visual templates.... a CEO of an organization would like a holistic and summarized view of reports (discloses reports), whereas a sales manager would be concerned about the reports pertaining to his work location), (Id., ¶ 4, NLP engine module may further pre-process the textual interaction in order to identify one or more business entities associated with (discloses associated with) the textual interaction), (Id., ¶ 16, present disclosure describes a system and method for providing autonomous contextual information (discloses contextualized data) life cycle management), (Id., ¶ 28, modules 210 include routines, programs, objects (discloses objects), components, data structures, etc., which perform particular tasks or implement particular abstract data types), (Id., ¶ 16, the present invention thus attempts to integrate the textual interaction with other available (discloses available) data within the enterprise), (Id., ¶ 38, the crowd sourcing data may also be leveraged while generating the information as requested by the user (discloses ad-hoc generation)), (Id., ¶ 3, this is because the stakeholders are closely associated (discloses proximate) with the business dealings associated to the enterprise and their opinions may directly or indirectly impact the performance of the enterprise), (Id., ¶ 3, success of the enterprise thus depends on devising the digital strategy correctly at the right time (discloses at a given time)), (Id., ¶ 28, modules 210 include routines, programs, objects (discloses objects), components, data structures, etc., which perform particular tasks or implement particular abstract data types), (Id., ¶ 20, the context facilitates to enrich the query executed to extract the data, from the data repository, relevant (discloses relevant) to the context of the textual interaction), (Id., ¶ 72, it may be understood that for determining the context, it becomes necessary for the context builder 214-B to have a pre-defined threshold dimensions (discloses dimension)), (Id., ¶ 19, since in most of the enterprises `revenues` may be referred to as `sales income` along with other terminologies such as `profit`, the data repository stores the pre-defined mapping of `sales income` with `revenues` and therefore `sales income` is identified as the system entity corresponding to `revenues (discloses a measure));
…providing, by the one or more processors, at the current time, the relevant report objects to the reporting tool, wherein the providing comprises: obtaining, by the one or more processors, through the graphical user interface of the reporting tool, manual selections of the user of report objects in the reporting tool to generate the ad-hoc report (Ramaswamy, ¶ 25, the system 102 may include at least one processor 202 (discloses one or more processors)), (Id., ¶ 83, it may be understood that the visualization engine module 216 may comprise a machine learning algorithm and tools (discloses tools) to dynamically generate visual templates.... a CEO of an organization would like a holistic and summarized view of reports (discloses reports), whereas a sales manager would be concerned about the reports pertaining to his work location), (Id., ¶ 26, I/O interface 204 may include a variety of software and hardware interfaces, for example, a web interface, a graphical user interface (discloses GUI), and the like), (Id., ¶ 38, the crowd sourcing data may also be leveraged while generating the information as requested (discloses manual user selection) by the user (discloses ad-hoc generation)), (Id., ¶ 28, modules 210 include routines, programs, objects (discloses objects), components, data structures, etc., which perform particular tasks or implement particular abstract data types);
…by the one or more processors, through the graphical user interface of the reporting tool, a recommendation of more than one report objects, to the user, to select one or more report objects of the relevant report objects in generating the ad-hoc report, wherein the recommendation comprises reporting attributes for inclusion in the ad-hoc report, wherein the recommendation is based in part on the logs detailing interactions of the at least one user with the reporting tool to generate the ad-hoc report during the given time period, wherein the recommendation of one or more objects comprises at least one specific report object utilized by at least one additional user to generate the ad-hoc report at the time proximate to the given time, wherein the at least one additional user and the user interacting with the reporting tool to generate the ad-hoc report are in a role… (Ramaswamy, ¶ 20, the context facilitates to enrich the query executed to extract the data, from the data repository, relevant (discloses relevance) to the context of the textual interaction), (Id., ¶ 79, the context builder 214-B performs analytics on the textual interaction, based on the dynamic analytics template”), (Id., ¶ 83, it may be understood that the visualization engine module 216 may comprise a machine learning algorithm and tools to dynamically generate visual templates.... a CEO of an organization would like a holistic and summarized view of reports, whereas a sales manager would be concerned about the reports pertaining to his work location… In view of the above, the view builder triggers the visualization engine module 216 to represent the data depending upon the role of the user (i.e. CEO or sales manager)), (Id., ¶ 84, the recommendation engine module 218 generates "dynamic" recommendations (discloses recommendations) as suggested by the context builder 214-B), (Id., ¶ 26, I/O interface 204 may include a variety of software and hardware interfaces, for example, a web interface, a graphical user interface (discloses GUI), and the like),  (Id., ¶ 38, The data repository 226 further comprises crowd sourcing data obtained from the social-networking platforms. In one aspect, the crowd sourcing data may also be leveraged while generating the information as requested by the user (discloses ad-hoc generation)), (Id., ¶ 70, In one embodiment, the context may be derived based on a pre-defined set of rules. The pre-defined set of rules may include, but not limited to, role of the user (discloses reporting attribute and role of the user), context of the conversation, and context of the users' previous conversation. Based on the context, the context builder 214-B facilitates to extract the data, for efficient content delivery to the user, from the data mart 412 stored in the data repository 226), (Id., ¶ 4, the NLP engine module may capture textual interaction amongst a plurality of users on a social-networking platform. The NLP engine module may further pre-process the textual interaction in order to identify one or more business entities associated with the textual interaction (discloses action based on logs detailing interactions of at least one user)), (Id., ¶ 90, considering a scenario where the user requests for sales report of `ABC` Company in Asia for last quarter. The system 102 generates a bar chart comparing sales with respect to time. However, the user requires a pie chart comparing sales with respect to geography (country wise division of sales volume). This feedback of the user may be captured by the system 102, and the revised output may be generated accordingly. Similarly, the users may suggest if the recommendation provided by the recommendation engine module 218 is based on the context of the textual interaction or not (discloses generating a report over a given time period and based on multiple users’ object usage and feedback)).
Through KSR Rationale D (see MPEP 2141(III)(D)), the combination of Ramaswamy and Graeber discloses …and wherein the recommendation is displayed in the graphical user interface by visually overlaying the recommended more than one report objects over a display of an existing report in a graphical user interface, wherein displaying the recommended one or more objects in the graphical user interface does not apply the recommended one or more objects to the existing report
First, Ramaswamy discloses generating objects (i.e. bar charts/pie charts) to overlay on a newly requested report (Ramaswamy, ¶ 90, Subsequent to the generation of the recommendation, the feedback module 220 captures the input from the user whether the recommendations have been useful for the user or not. This self-learning mechanism enables the system 102 to improve the quality of information life cycle management. For example, considering a scenario where the user requests for sales report of `ABC` Company in Asia for last quarter. The system 102 generates a bar chart comparing sales with respect to time. However, the user requires a pie chart comparing sales with respect to geography (country wise division of sales volume). This feedback of the user may be captured by the system 102, and the revised output may be generated accordingly).
Graeber further discloses linking data previews to existing reports (Graeber, ¶ 17, the planning application may be highly flexible. For example, current UIs may require hundreds of configuration parameters and then require that the user understand the semantics. Here, a user or application developer can add arbitrary master data attributes or key figures to the layouts or a key user can choose characteristics per plan instance. The planning application may also support a planning function for data import with preview and such planning functions can be linked with reports (discloses previewing planning data on an existing report) for preview. The planning application may utilize a consistent business object (or BO) such that plan BO instances are based on an entity with lifecycle and attributes, accessible for any consumer).
One of ordinary skill in the art would have recognized that applying the known technique of previewing data on existing reports, as detailed in Graeber, would have yielded predictable results (KSR Rationale D, see MPEP 2141(III)(D)) and resulted in an improved system. It would have been recognized that applying the technique of Graeber to the teachings of Ramaswamy would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate and overlay report objects onto an existing report. Accordingly, it would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed reports by overlaying recommended report objects.
Ramaswamy further discloses automatically configuring, by the one or more processors… (Ramaswamy, ¶ 25, the system 102 may include at least one processor 202 (discloses one or more processors)), (Id., ¶ 21, While aspects of described system and method for visualizing the data in the graphical form and may be implemented in any number of different computing systems, environments, and/or configurations (discloses configurations), the embodiments are described in the context of the following exemplary system);
…a reporting template in the reporting tool, wherein the reporting template includes a portion of the one or more recommended report objects, wherein the portion comprises… (Id., ¶ 25, the at least one processor 202 (discloses one or more processors) is configured to fetch and execute computer-readable instructions or modules stored in the memory 206), (Id., ¶ 22, subsequent to the extraction of the data, the system 102 visualizes the data in a graphical form using one or more predefined visualization templates (discloses template)), (Id., ¶ 83, It may be understood that the data extracted may be represented to the user by the visualization engine module 216 in a graphical form using one or more predefined visualization templates. For example, the data may be represented in form of bar-graph, or pie-chart. In one embodiment, the visualization engine module 216 facilitates to represent the data, extracted by the data extractor 214-C, in a visualization template having the predefined format pre-selected by the user… (discloses a portion of recommended report objects) It may be understood that the visualization engine module 216 may comprise a machine learning algorithm and tools (discloses tools) to dynamically generate visual templates (discloses automatically configuring templates).... a CEO of an organization would like a holistic and summarized view of reports (discloses reports), whereas a sales manager would be concerned about the reports pertaining to his work location), (Id., ¶ 74, context builder 214-B may further be configured to select relevant templates based on the one or more categories identified for analytics purposes), (Id., ¶ 28, modules 210 include routines, programs, objects, components, data structures, etc., which perform particular tasks or implement particular abstract data types), (Id., ¶ 91, The method 600 may be described in the general context of computer executable instructions. Generally, computer executable instructions can include routines, programs, objects, (further discloses report objects) components, data structures, procedures, modules, functions, etc., that perform particular functions or implement particular abstract data types), (Id. Figure 6, figure depicts visualizing a data report at step 616, including the report objects described in the above cited ¶ 28 and ¶ 91);
and generating, by the one or more processors, the ad-hoc report in the reporting tool utilizing the reporting template (Id., ¶ 25, the at least one processor 202 (discloses one or more processors) is configured to fetch and execute computer-readable instructions or modules stored in the memory 206), (Id., ¶ 22, subsequent to the extraction of the data, the system 102 visualizes the data in a graphical form using one or more predefined visualization templates (discloses reporting template)), (Id., ¶ 83, it may be understood that the visualization engine module 216 may comprise a machine learning algorithm and tools (discloses tools) to dynamically generate visual templates.... a CEO of an organization would like a holistic and summarized view of reports (discloses reports), whereas a sales manager would be concerned about the reports pertaining to his work location), (Id., ¶ 38, the crowd sourcing data may also be leveraged while generating the information as requested by the user (discloses ad-hoc generation)), (Id., Figure 6, Figure depicts generating a report at step 616).
While suggested in Figs. 3-5 and related text, Ramaswamy does not explicitly disclose a filter, a key performance indicator… an attribute, and a drilling direction;
determining, by the one or more processors, at a current time, that the user is utilizing a graphical user interface of the reporting tool to generate the ad-hoc report;
concurrent with obtaining the manual selections, providing, in real-time…;
…continuously obtaining, by the one or more processors, through the graphical user interface, a selection for each object of the more than one objects in the recommendation, the selection selected from the group consisting of: an acceptance and a refusal by the user;
…based on the manual selections, wherein the manual selections comprise a selection for each object of the more than one objects in the recommendation…;
…identifying, by the one or more processors, based on the continuously obtaining, usage patterns of the relevant report objects; 
and updating, by the one or more processors, the relevant report objects based on the usage patterns.
However, Graeber discloses a filter… an attribute, and a drilling direction (Graeber, ¶ 62, a report face can be a compilation of data for evaluation where online analysis and drill-down is supported in every possible direction and on a very detailed level (discloses drilling direction)), (Id., ¶ 17, the planning application may also implement or provide read/write access to transactional buffer on arbitrary aggregation levels with complex filter (discloses filter) criteria (similar to SQL)), (Id., ¶ 17, a user or application developer can add arbitrary master data attributes (discloses attribute) or key figures to the layouts or a key user can choose characteristics per plan instance);
…determining, by the one or more processors, at a current time, that the user is utilizing a graphical user interface of the reporting tool to generate the ad-hoc report (Graeber, ¶ 20, the on-the-fly modification of a planning layout can be visible in real time (discloses at a current time) to users involved with the business plan at different aggregation levels. Accordingly, the displayed components in the user interface are adapted for different plan instances (discloses determining that the user is utilizing a GUI). For example, if a planning application offers structural flexibility, neither the layout nor parameter screens will contain characteristics that have been deactivated for the currently displayed plan instance), (Id., ¶ 28, The server 125 may also include a user interface, such as a graphical user interface (GUI) 160a. The GUI 160a comprises a graphical user interface operable to, for example, allow the user of the server 125 to interface with at least a portion of the platform for any suitable purpose, such as creating, preparing, requesting, or analyzing data, as well as viewing and accessing source documents associated with business transactions (discloses utilizing a GUI to generate a report));
…providing, in real-time,… (Graeber, ¶ 20, the on-the-fly modification of a planning layout can be visible in real time (discloses providing in real-time) to users involved with the business plan at different aggregation levels).
Through (KSR Rationale E, see MPEP 2141(III)(E)) the combination of Ramaswamy and Graeber discloses …continuously obtaining, by the one or more processors, through the graphical user interface, a selection for each object of the more than one objects in the recommendation, the selection selected from the group consisting of: an acceptance and a refusal by the user
First, Graeber does disclose …continuously obtaining, by the one or more processors, through the graphical user interface, a selection… the selection selected from the group consisting of: an acceptance… (Graeber, ¶ 28, The GUI 160a may comprise a plurality of customizable frames or views having interactive fields, pull-down lists, and buttons operated by the user. For example, GUI 160a may provide interactive elements that allow a user to select from a list of suggested entries (discloses user acceptance of a recommendation) for input into a data field displayed in GUI 160a. More generally, GUI 160a may also provide general interactive elements that allow a user to access and utilize various services and functions of application 122).
Since there are a finite number of selections to try (i.e. and acceptance and a refusal), it would have been obvious to try (KSR Rationale E, see MPEP 2141(III)(E)) by one of ordinary skill in the art at the time of the invention was made, an interface comprising either selecting/accepting each recommendation, or by virtue of not selecting a recommendation, refusing the recommendation.
Graeber further discloses …based on the manual selections, wherein the manual selections comprise a selection for each object of the more than one objects in the recommendation…, (Graeber, ¶ 28, The GUI 160a may comprise a plurality of customizable frames or views having interactive fields, pull-down lists, and buttons operated by the user. For example, GUI 160a may provide interactive elements that allow a user to select from a list of suggested entries (discloses user acceptance of recommendations) for input into a data field displayed in GUI 160a. More generally, GUI 160a may also provide general interactive elements that allow a user to access and utilize various services and functions of application 122).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the reporting tool, generation and recommendation elements of Ramaswamy to include the filter, attribute and drilling direction elements of Graeber in the analogous art of analyzing business data for the same reasons as stated for claim 1.
The combination of Ramaswamy and Graeber does not explicitly disclose …a key performance indicator; 
…concurrent with obtaining the manual selections…;
…identifying, by the one or more processors, based on the continuously obtaining, usage patterns of the relevant report objects; 
and updating, by the one or more processors, the relevant report objects based on the usage patterns.
However, Nemecek discloses …a key performance indicator (Nemecek, ¶ 34, Key performance indicators may include decisions from the governance structure, EPO processes and deliverables, and any other suitable indicators).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the reporting tool, generation and recommendation elements of Ramaswamy and the filter, attribute and drilling direction elements of Graeber to include the key performance indicator elements of Nemecek in the analogous art of enterprise management for the same reasons as stated for claim 1.
The combination of Ramaswamy, Graeber and Nemecek does not explicitly disclose …concurrent with obtaining the manual selections…;
…identifying, by the one or more processors, based on the continuously obtaining, usage patterns of the relevant report objects; 
and updating, by the one or more processors, the relevant report objects based on the usage patterns.
However, Dettinger discloses …concurrent with obtaining the manual selections…
(Dettinger, column 8, lines 28-30, The user may click on the information button 315 to receive suggestions about where a given item may be used (or acquired) (discloses information presented concurrent with manual selection by a user)), (Id., Figure 3, figure depicts selectable buttons 315, 320 and 325).
Through KSR Rationale D, see MPEP 2141(III)(D)), the combination of Ramaswamy, Graeber, Nemecek and Dettinger discloses …identifying, by the one or more processors, based on the continuously obtaining, usage patterns of the relevant report objects; and updating, by the one or more processors, the relevant report objects based on the usage patterns.
First, Ramaswamy discloses identifying relevant objects for a report (Ramaswamy, ¶ 90, For example, considering a scenario where the user requests for sales report of `ABC` Company in Asia for last quarter. The system 102 generates a bar chart comparing sales with respect to time. However, the user requires a pie chart comparing sales with respect to geography (country wise division of sales volume). This feedback of the user may be captured by the system 102, and the revised output may be generated accordingly).
Further, Dettinger discloses identifying relevant objects based on usage (Dettinger, column 2, lines 27-40, another embodiment of the invention includes a system having a processor and a memory containing a program, which when executed by the processor, is configured to perform an operation for identifying objects which may be used by an avatar at a first location within a virtual environment… The interaction metric provides a measure of how frequently each respective virtual object has been used by users of the virtual environment at the first location).
Dettinger further discloses updating objects based on detected usage patterns (Dettinger, column 7, lines 50-60, If the interaction metric between the store 220 and the credit card is high (discloses object usage frequency), then the application 109 may display the credit card as a hot item when the user views the inventory. Alternatively, assume the avatar is displayed holding the card in its hand. In such a case, when the avatar passes by the store, the card could become highlighted (discloses updating relevant objects) or otherwise emphasized in the display of the virtual world presented to the user). 
One of ordinary skill in the art would have recognized that applying the known technique of identifying and updating objects based on usage, as disclosed by Dettinger, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Dettinger to the identification of objects to be used in an ad-hoc report, as disclosed by Ramaswamy, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such usage feedback into object reporting systems. Recommending objects based on frequency of usage would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow observed data to allow more useful recommendations according to usage patterns. Thus, through KSR Rationale D, see MPEP 2141(III)(D)), the combination of Ramaswamy, Graeber and Nemecek discloses …identifying, by the one or more processors, based on the continuously obtaining, usage patterns of the relevant report objects; and updating, by the one or more processors, the relevant report objects based on the usage patterns.
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the reporting tool, generation and recommendation elements of Ramaswamy and the filter, attribute and drilling direction elements of Graeber and the key performance indicator elements of Nemecek to include the interaction based objection recommendation of Dettinger in the analogous art of object recommendations for the same reasons as stated for claim 1.

Regarding claim 16, this claim recites limitations substantially similar to those in claim 5, and is rejected for the same reasons as stated above.

Regarding claim 18, the combination of Ramaswamy, Graeber, Nemecek and Dettinger discloses the computer program product of claim 12.
Ramaswamy further discloses wherein the data accessible to the one or more processors comprises data from sources internal to a computer system executing the reporting tool (Ramaswamy, ¶ 25, the system 102 may include at least one processor 202 (discloses one or more processors)), (Id., ¶ 83, such data extraction is further based on authorization of a particular user to access such data (discloses accessible data)), (Id., ¶ 34, analytics data 408--Analyzed data regarding the enterprise obtained from the system (discloses internal to a computer system) and other sources (discloses sources) or stakeholders), (Id., ¶ 20, the context facilitates to enrich the query executed (discloses executing) to extract the data, from the data repository, relevant to the context of the textual interaction), (Id., ¶ 83, it may be understood that the visualization engine module 216 may comprise a machine learning algorithm and tools (discloses tools) to dynamically generate visual templates.... a CEO of an organization would like a holistic and summarized view of reports (discloses reports), whereas a sales manager would be concerned about the reports pertaining to his work location).

Regarding claim 19, the combination of Ramaswamy, Graeber, Nemecek and Dettinger discloses the computer program product of claim 18.
Ramaswamy further discloses wherein the data sources are selected from the group consisting of: emails, employee communications, organizational communications … employee feedback, and internal business reports (Ramaswamy, ¶ 34, analytics data 408--Analyzed data regarding the enterprise obtained from the system (discloses internal to a computer system) and other sources (discloses data sources) or stakeholders), (Id., ¶ 74, context builder 214-B may further be configured to select (discloses selecting) relevant templates based on the one or more categories identified for analytics purposes), (Id., ¶ 40, email conversation between employees (discloses emails/employee communications) `Emp.sub.1` and `Emp.sub.2` of an enterprise `E.sub.1` regarding data migration from `Server A` to `Server B` since Mar. 1, 2015 is the transaction data), (Id., ¶ 45, example of an business entity may include, but not limited to name of persons, organizations (discloses organizational), locations, expressions of times, quantities, monetary values, percentages, product, brand, sales target, revenue, net profit, operational cost, financial year, quarter), (Id., ¶ 26, the I/O interface 204 can facilitate multiple communications (discloses communications) within a wide variety of networks and protocol types, including wired networks), (Id., ¶ 90, this feedback (discloses feedback) of the user may be captured by the system 102, and the revised output may be generated accordingly), (Id., ¶ 15, the terms "user' and "stakeholder" have been used interchangeably throughout the detailed description, and refer to the users of the system who are influenced by/influence the decision-making/performance of an enterprise, such as employees (discloses employee), management, vendors, investors and the like), (Id., ¶ 83, for example, a CEO of an organization would like a holistic and summarized view of reports (discloses internal business reports), whereas a sales manager would be concerned about the reports pertaining to his work location, and branches/offices in his vicinity). 
Ramaswamy does not explicitly disclose minutes from meetings.
	However, Nemecek discloses minutes from meetings (Nemecek, ¶ 78, facilitating meetings with a governance structure 38 sponsor; maintaining minutes and proceedings (discloses meeting minutes), recorded and referenceable; maintaining decision and action item logs; maintaining meeting processes and templates; and any other suitable features).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the reporting tool, generation and recommendation elements of Ramaswamy to include the ‘minutes from meetings’ elements of Nemecek in the analogous art of enterprise management for the same reasons as stated for claim 6.

Regarding claim 20, Ramaswamy discloses a system comprising: a memory (Id., ¶ 4, the system may comprise a processor and a memory coupled to the processor); one or more processors in communication with the memory (Id., ¶ 4, the system may comprise a processor and a memory coupled to the processor); 
and program instructions executable by the one or more processors via the memory to perform a method, the method comprising: monitoring and logging, by one or more processors, over a given time period, user interaction with a reporting tool when utilizing the reporting tool to generate an ad-hoc report with the reporting tool, wherein the logging generates logs detailing interactions of at least one user with the reporting tool to generate the ad-hoc report (Ramaswamy, ¶ 6, non-transitory computer readable medium embodying a program executable in a computing device for visualizing data in a graphical form based on information exchanged between pluralities of users on a social-networking platform is disclosed. The program may comprise a program code for capturing textual interaction amongst a plurality of users on a social-networking platform), (Id., ¶ 47, the data cleansing may be performed by sentence splitting, sentence segmentation, sentence boundary detection, word boundary detection (discloses monitoring), tokenization, removing abbreviations), (Id., ¶ 4, NLP engine module may further pre-process the textual interaction in order to identify one or more business entities associated with the textual interaction), (Id., ¶ 90, This self-learning mechanism enables the system 102 to improve the quality of information life cycle management. For example, considering a scenario where the user requests for sales report of `ABC` Company in Asia for last quarter (discloses over a given time period)), (Id., ¶ 25, the system 102 may include at least one processor 202 (discloses one or more processors)),  (Id., ¶ 4, the NLP engine module may capture textual interaction amongst a plurality of users on a social-networking platform (discloses logs detailing interactions of at least one user)), (Id., ¶ 26, I/O interface 204 may include a variety of software and hardware interfaces, for example, a web interface, a graphical user interface (discloses GUI), and the like), (Id., ¶ 83, it may be understood that the visualization engine module 216 may comprise a machine learning algorithm and tools (discloses tools) to dynamically generate visual templates.... a CEO of an organization would like a holistic and summarized view of reports (discloses reports), whereas a sales manager would be concerned about the reports pertaining to his work location), (Id., ¶ 83, the visualization engine module 216 facilitates to represent the data, extracted by the data extractor 214-C, in a visualization template having the predefined format pre-selected by the user (discloses manual selection)), (Id., ¶ 28, modules 210 include routines, programs, objects (discloses objects), components, data structures, etc., which perform particular tasks or implement particular abstract data types), (Id., ¶ 38, the crowd sourcing data may also be leveraged while (discloses concurrent) generating the information as requested by the user (discloses ad-hoc generation)), (Id., ¶ 74, data extracted may further be used while generating recommendations (discloses recommendation) to the user), (Id., ¶ 74, context builder 214-B may further be configured to select (discloses select) relevant templates based on the one or more categories identified for analytics purposes);
identifying, by one or more processors, in at least one data dictionary associated with the reporting tool, report objects available in the generation of the ad-hoc report with the reporting tool (Ramaswamy, ¶ 4, NLP engine module may further pre-process the textual interaction in order to identify (discloses identifying) one or more business entities associated with the textual interaction), (Id., ¶ 25, the system 102 may include at least one processor 202 (discloses one or more processors)), (Id., ¶ 18, the system entity may further be identified based on at least one of data dictionary (discloses data dictionary), NER dictionary, domain-entity dictionary, ontology, thesaurus, and POS mapping trained data), (Id., ¶ 83, it may be understood that the visualization engine module 216 may comprise a machine learning algorithm and tools (discloses tools) to dynamically generate visual templates.... a CEO of an organization would like a holistic and summarized view of reports (discloses reports), whereas a sales manager would be concerned about the reports pertaining to his work location), (Id., ¶ 28, modules 210 include routines, programs, objects (discloses objects), components, data structures, etc., which perform particular tasks or implement particular abstract data types), (Id., ¶ 29, data 224, amongst other things, serves as a repository for storing data processed, received, and generated (discloses generating) by one or more of the modules 210), (Id., ¶ 38, the crowd sourcing data may also be leveraged while generating the information as requested by the user (discloses ad-hoc generation)); 
contextualizing, by the one or more processors, at a given time, data accessible to the one or more processors, based on utilizing one or more communications connections, wherein the data accessible to the one or more processors comprises the logs (Id., ¶ 4, the context builder may derive a context (discloses contextualizing) associated to the textual interaction based upon a predefined set of rules), (Id., ¶ 25, the system 102 may include at least one processor 202 (discloses one or more processors)), (Id., ¶ 3, success of the enterprise thus depends on devising the digital strategy correctly at the right time (discloses at a given time)), (Id., ¶ 83, such data extraction is further based on authorization of a particular user to access such data (discloses accessible data)), (Id., ¶ 71, the context builder 214-B utilizes (discloses utilizing) a dynamic analytics template to interpret the information that the user may be interested in), (Id., ¶ 26, the I/O interface 204 may include one or more ports for connecting a number of devices to one another or to another server (discloses one or more communications connections)), (Id., ¶ 4, the NLP engine module may capture textual interaction amongst a plurality of users on a social-networking platform (discloses logs detailing interactions of at least one user)); 
determining, by the one or more processors, based on the at least one data dictionary associated with a reporting tool and the contextualized data, which report objects of the report objects available in the generation of an ad-hoc report are relevant to generating the ad-hoc report at a time proximate to the given time, wherein the relevant report objects are each selected from the group consisting of: … a dimension, a measure… (Ramaswamy, ¶ 83, it may be understood that the visualization engine module 216 may comprise a machine learning algorithm and tools (discloses tools) to dynamically generate visual templates.... a CEO of an organization would like a holistic and summarized view of reports (discloses reports), whereas a sales manager would be concerned about the reports pertaining to his work location), (Id., ¶ 72, it may be understood that for determining (discloses determining) the context, it becomes necessary for the context builder 214-B to have a pre-defined threshold dimensions), (Id., ¶ 18, the system entity may further be identified based on at least one of data dictionary (discloses based on at least one data dictionary), NER dictionary, domain-entity dictionary, ontology, thesaurus, and POS mapping trained data), (Id., ¶ 83, it may be understood that the visualization engine module 216 may comprise a machine learning algorithm and tools (discloses tools) to dynamically generate visual templates.... a CEO of an organization would like a holistic and summarized view of reports (discloses reports), whereas a sales manager would be concerned about the reports pertaining to his work location), (Id., ¶ 4, NLP engine module may further pre-process the textual interaction in order to identify one or more business entities associated with (discloses associated with) the textual interaction), (Id., ¶ 16, present disclosure describes a system and method for providing autonomous contextual information (discloses contextualized data) life cycle management), (Id., ¶ 28, modules 210 include routines, programs, objects (discloses objects), components, data structures, etc., which perform particular tasks or implement particular abstract data types), (Id., ¶ 16, the present invention thus attempts to integrate the textual interaction with other available (discloses available) data within the enterprise), (Id., ¶ 38, the crowd sourcing data may also be leveraged while generating the information as requested by the user (discloses ad-hoc generation)), (Id., ¶ 3, this is because the stakeholders are closely associated (discloses proximate) with the business dealings associated to the enterprise and their opinions may directly or indirectly impact the performance of the enterprise), (Id., ¶ 3, success of the enterprise thus depends on devising the digital strategy correctly at the right time (discloses at a given time)), (Id., ¶ 28, modules 210 include routines, programs, objects (discloses objects), components, data structures, etc., which perform particular tasks or implement particular abstract data types), (Id., ¶ 20, the context facilitates to enrich the query executed to extract the data, from the data repository, relevant (discloses relevant) to the context of the textual interaction), (Id., ¶ 72, it may be understood that for determining the context, it becomes necessary for the context builder 214-B to have a pre-defined threshold dimensions (discloses dimension)), (Id., ¶ 19, since in most of the enterprises `revenues` may be referred to as `sales income` along with other terminologies such as `profit`, the data repository stores the pre-defined mapping of `sales income` with `revenues` and therefore `sales income` is identified as the system entity corresponding to `revenues (discloses a measure));
…providing, by the one or more processors, at the current time, the relevant report objects to the reporting tool, wherein the providing comprises: obtaining, by the one or more processors, through the graphical user interface of the reporting tool, manual selections of the user of report objects in the reporting tool to generate the ad-hoc report (Ramaswamy, ¶ 25, the system 102 may include at least one processor 202 (discloses one or more processors)), (Id., ¶ 83, it may be understood that the visualization engine module 216 may comprise a machine learning algorithm and tools (discloses tools) to dynamically generate visual templates.... a CEO of an organization would like a holistic and summarized view of reports (discloses reports), whereas a sales manager would be concerned about the reports pertaining to his work location), (Id., ¶ 26, I/O interface 204 may include a variety of software and hardware interfaces, for example, a web interface, a graphical user interface (discloses GUI), and the like), (Id., ¶ 38, the crowd sourcing data may also be leveraged while generating the information as requested (discloses manual user selection) by the user (discloses ad-hoc generation)), (Id., ¶ 28, modules 210 include routines, programs, objects (discloses objects), components, data structures, etc., which perform particular tasks or implement particular abstract data types);
…by the one or more processors, through the graphical user interface of the reporting tool, a recommendation of more than one report objects, to the user, to select one or more report objects of the relevant report objects in generating the ad-hoc report, wherein the recommendation comprises reporting attributes for inclusion in the ad-hoc report, wherein the recommendation is based in part on the logs detailing interactions of the at least one user with the reporting tool to generate the ad-hoc report during the given time period, wherein the recommendation of one or more objects comprises at least one specific report object utilized by at least one additional user to generate the ad-hoc report at the time proximate to the given time, wherein the at least one additional user and the user interacting with the reporting tool to generate the ad-hoc report are in a role… (Ramaswamy, ¶ 20, the context facilitates to enrich the query executed to extract the data, from the data repository, relevant (discloses relevance) to the context of the textual interaction), (Id., ¶ 79, the context builder 214-B performs analytics on the textual interaction, based on the dynamic analytics template”), (Id., ¶ 83, it may be understood that the visualization engine module 216 may comprise a machine learning algorithm and tools to dynamically generate visual templates.... a CEO of an organization would like a holistic and summarized view of reports, whereas a sales manager would be concerned about the reports pertaining to his work location… In view of the above, the view builder triggers the visualization engine module 216 to represent the data depending upon the role of the user (i.e. CEO or sales manager)), (Id., ¶ 84, the recommendation engine module 218 generates "dynamic" recommendations (discloses recommendations) as suggested by the context builder 214-B), (Id., ¶ 26, I/O interface 204 may include a variety of software and hardware interfaces, for example, a web interface, a graphical user interface (discloses GUI), and the like),  (Id., ¶ 38, The data repository 226 further comprises crowd sourcing data obtained from the social-networking platforms. In one aspect, the crowd sourcing data may also be leveraged while generating the information as requested by the user (discloses ad-hoc generation)), (Id., ¶ 70, In one embodiment, the context may be derived based on a pre-defined set of rules. The pre-defined set of rules may include, but not limited to, role of the user (discloses reporting attribute and role of the user), context of the conversation, and context of the users' previous conversation. Based on the context, the context builder 214-B facilitates to extract the data, for efficient content delivery to the user, from the data mart 412 stored in the data repository 226), (Id., ¶ 4, the NLP engine module may capture textual interaction amongst a plurality of users on a social-networking platform. The NLP engine module may further pre-process the textual interaction in order to identify one or more business entities associated with the textual interaction (discloses action based on logs detailing interactions of at least one user)), (Id., ¶ 90, considering a scenario where the user requests for sales report of `ABC` Company in Asia for last quarter. The system 102 generates a bar chart comparing sales with respect to time. However, the user requires a pie chart comparing sales with respect to geography (country wise division of sales volume). This feedback of the user may be captured by the system 102, and the revised output may be generated accordingly. Similarly, the users may suggest if the recommendation provided by the recommendation engine module 218 is based on the context of the textual interaction or not (discloses generating a report over a given time period and based on multiple users’ object usage and feedback)).
Through KSR Rationale D (see MPEP 2141(III)(D)), the combination of Ramaswamy and Graeber discloses …and wherein the recommendation is displayed in the graphical user interface by visually overlaying the recommended more than one report objects over a display of an existing report in a graphical user interface, wherein displaying the recommended one or more objects in the graphical user interface does not apply the recommended one or more objects to the existing report
First, Ramaswamy discloses generating objects (i.e. bar charts/pie charts) to overlay on a newly requested report (Ramaswamy, ¶ 90, Subsequent to the generation of the recommendation, the feedback module 220 captures the input from the user whether the recommendations have been useful for the user or not. This self-learning mechanism enables the system 102 to improve the quality of information life cycle management. For example, considering a scenario where the user requests for sales report of `ABC` Company in Asia for last quarter. The system 102 generates a bar chart comparing sales with respect to time. However, the user requires a pie chart comparing sales with respect to geography (country wise division of sales volume). This feedback of the user may be captured by the system 102, and the revised output may be generated accordingly).
Graeber further discloses linking data previews to existing reports (Graeber, ¶ 17, the planning application may be highly flexible. For example, current UIs may require hundreds of configuration parameters and then require that the user understand the semantics. Here, a user or application developer can add arbitrary master data attributes or key figures to the layouts or a key user can choose characteristics per plan instance. The planning application may also support a planning function for data import with preview and such planning functions can be linked with reports (discloses previewing planning data on an existing report) for preview. The planning application may utilize a consistent business object (or BO) such that plan BO instances are based on an entity with lifecycle and attributes, accessible for any consumer).
One of ordinary skill in the art would have recognized that applying the known technique of previewing data on existing reports, as detailed in Graeber, would have yielded predictable results (KSR Rationale D, see MPEP 2141(III)(D)) and resulted in an improved system. It would have been recognized that applying the technique of Graeber to the teachings of Ramaswamy would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate and overlay report objects onto an existing report. Accordingly, it would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed reports by overlaying recommended report objects.
Ramaswamy further discloses automatically configuring, by the one or more processors… (Ramaswamy, ¶ 25, the system 102 may include at least one processor 202 (discloses one or more processors)), (Id., ¶ 21, While aspects of described system and method for visualizing the data in the graphical form and may be implemented in any number of different computing systems, environments, and/or configurations (discloses configurations), the embodiments are described in the context of the following exemplary system);
…a reporting template in the reporting tool, wherein the reporting template includes a portion of the one or more recommended report objects, wherein the portion comprises… (Id., ¶ 25, the at least one processor 202 (discloses one or more processors) is configured to fetch and execute computer-readable instructions or modules stored in the memory 206), (Id., ¶ 22, subsequent to the extraction of the data, the system 102 visualizes the data in a graphical form using one or more predefined visualization templates (discloses template)), (Id., ¶ 83, It may be understood that the data extracted may be represented to the user by the visualization engine module 216 in a graphical form using one or more predefined visualization templates. For example, the data may be represented in form of bar-graph, or pie-chart. In one embodiment, the visualization engine module 216 facilitates to represent the data, extracted by the data extractor 214-C, in a visualization template having the predefined format pre-selected by the user… (discloses a portion of recommended report objects) It may be understood that the visualization engine module 216 may comprise a machine learning algorithm and tools (discloses tools) to dynamically generate visual templates (discloses automatically configuring templates).... a CEO of an organization would like a holistic and summarized view of reports (discloses reports), whereas a sales manager would be concerned about the reports pertaining to his work location), (Id., ¶ 74, context builder 214-B may further be configured to select relevant templates based on the one or more categories identified for analytics purposes), (Id., ¶ 28, modules 210 include routines, programs, objects, components, data structures, etc., which perform particular tasks or implement particular abstract data types), (Id., ¶ 91, The method 600 may be described in the general context of computer executable instructions. Generally, computer executable instructions can include routines, programs, objects, (further discloses report objects) components, data structures, procedures, modules, functions, etc., that perform particular functions or implement particular abstract data types), (Id. Figure 6, figure depicts visualizing a data report at step 616, including the report objects described in the above cited ¶ 28 and ¶ 91);
and generating, by the one or more processors, the ad-hoc report in the reporting tool utilizing the reporting template (Id., ¶ 25, the at least one processor 202 (discloses one or more processors) is configured to fetch and execute computer-readable instructions or modules stored in the memory 206), (Id., ¶ 22, subsequent to the extraction of the data, the system 102 visualizes the data in a graphical form using one or more predefined visualization templates (discloses reporting template)), (Id., ¶ 83, it may be understood that the visualization engine module 216 may comprise a machine learning algorithm and tools (discloses tools) to dynamically generate visual templates.... a CEO of an organization would like a holistic and summarized view of reports (discloses reports), whereas a sales manager would be concerned about the reports pertaining to his work location), (Id., ¶ 38, the crowd sourcing data may also be leveraged while generating the information as requested by the user (discloses ad-hoc generation)), (Id., Figure 6, Figure depicts generating a report at step 616).
While suggested in Figs. 3-5 and related text, Ramaswamy does not explicitly disclose a filter, a key performance indicator… an attribute, and a drilling direction;
determining, by the one or more processors, at a current time, that the user is utilizing a graphical user interface of the reporting tool to generate the ad-hoc report;
concurrent with obtaining the manual selections, providing, in real-time…;
…continuously obtaining, by the one or more processors, through the graphical user interface, a selection for each object of the more than one objects in the recommendation, the selection selected from the group consisting of: an acceptance and a refusal by the user;
…based on the manual selections, wherein the manual selections comprise a selection for each object of the more than one objects in the recommendation…;
…identifying, by the one or more processors, based on the continuously obtaining, usage patterns of the relevant report objects; 
and updating, by the one or more processors, the relevant report objects based on the usage patterns.
However, Graeber discloses a filter… an attribute, and a drilling direction (Graeber, ¶ 62, a report face can be a compilation of data for evaluation where online analysis and drill-down is supported in every possible direction and on a very detailed level (discloses drilling direction)), (Id., ¶ 17, the planning application may also implement or provide read/write access to transactional buffer on arbitrary aggregation levels with complex filter (discloses filter) criteria (similar to SQL)), (Id., ¶ 17, a user or application developer can add arbitrary master data attributes (discloses attribute) or key figures to the layouts or a key user can choose characteristics per plan instance);
…determining, by the one or more processors, at a current time, that the user is utilizing a graphical user interface of the reporting tool to generate the ad-hoc report (Graeber, ¶ 20, the on-the-fly modification of a planning layout can be visible in real time (discloses at a current time) to users involved with the business plan at different aggregation levels. Accordingly, the displayed components in the user interface are adapted for different plan instances (discloses determining that the user is utilizing a GUI). For example, if a planning application offers structural flexibility, neither the layout nor parameter screens will contain characteristics that have been deactivated for the currently displayed plan instance), (Id., ¶ 28, The server 125 may also include a user interface, such as a graphical user interface (GUI) 160a. The GUI 160a comprises a graphical user interface operable to, for example, allow the user of the server 125 to interface with at least a portion of the platform for any suitable purpose, such as creating, preparing, requesting, or analyzing data, as well as viewing and accessing source documents associated with business transactions (discloses utilizing a GUI to generate a report));
…providing, in real-time,… (Graeber, ¶ 20, the on-the-fly modification of a planning layout can be visible in real time (discloses providing in real-time) to users involved with the business plan at different aggregation levels).
Through (KSR Rationale E, see MPEP 2141(III)(E)) the combination of Ramaswamy and Graeber discloses …continuously obtaining, by the one or more processors, through the graphical user interface, a selection for each object of the more than one objects in the recommendation, the selection selected from the group consisting of: an acceptance and a refusal by the user
First, Graeber does disclose …continuously obtaining, by the one or more processors, through the graphical user interface, a selection… the selection selected from the group consisting of: an acceptance… (Graeber, ¶ 28, The GUI 160a may comprise a plurality of customizable frames or views having interactive fields, pull-down lists, and buttons operated by the user. For example, GUI 160a may provide interactive elements that allow a user to select from a list of suggested entries (discloses user acceptance of a recommendation) for input into a data field displayed in GUI 160a. More generally, GUI 160a may also provide general interactive elements that allow a user to access and utilize various services and functions of application 122).
Since there are a finite number of selections to try (i.e. and acceptance and a refusal), it would have been obvious to try (KSR Rationale E, see MPEP 2141(III)(E)) by one of ordinary skill in the art at the time of the invention was made, an interface comprising either selecting/accepting each recommendation, or by virtue of not selecting a recommendation, refusing the recommendation.
Graeber further discloses …based on the manual selections, wherein the manual selections comprise a selection for each object of the more than one objects in the recommendation…, (Graeber, ¶ 28, The GUI 160a may comprise a plurality of customizable frames or views having interactive fields, pull-down lists, and buttons operated by the user. For example, GUI 160a may provide interactive elements that allow a user to select from a list of suggested entries (discloses user acceptance of recommendations) for input into a data field displayed in GUI 160a. More generally, GUI 160a may also provide general interactive elements that allow a user to access and utilize various services and functions of application 122).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the reporting tool, generation and recommendation elements of Ramaswamy to include the filter, attribute and drilling direction elements of Graeber in the analogous art of analyzing business data for the same reasons as stated for claim 1.
The combination of Ramaswamy and Graeber does not explicitly disclose …a key performance indicator; 
…concurrent with obtaining the manual selections…;
…identifying, by the one or more processors, based on the continuously obtaining, usage patterns of the relevant report objects; 
and updating, by the one or more processors, the relevant report objects based on the usage patterns.
However, Nemecek discloses …a key performance indicator (Nemecek, ¶ 34, Key performance indicators may include decisions from the governance structure, EPO processes and deliverables, and any other suitable indicators).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the reporting tool, generation and recommendation elements of Ramaswamy and the filter, attribute and drilling direction elements of Graeber to include the key performance indicator elements of Nemecek in the analogous art of enterprise management for the same reasons as stated for claim 1.
The combination of Ramaswamy, Graeber and Nemecek does not explicitly disclose …concurrent with obtaining the manual selections…;
…identifying, by the one or more processors, based on the continuously obtaining, usage patterns of the relevant report objects; 
and updating, by the one or more processors, the relevant report objects based on the usage patterns.
However, Dettinger discloses …concurrent with obtaining the manual selections…
(Dettinger, column 8, lines 28-30, The user may click on the information button 315 to receive suggestions about where a given item may be used (or acquired) (discloses information presented concurrent with manual selection by a user)), (Id., Figure 3, figure depicts selectable buttons 315, 320 and 325).
Through KSR Rationale D, see MPEP 2141(III)(D)), the combination of Ramaswamy, Graeber, Nemecek and Dettinger discloses …identifying, by the one or more processors, based on the continuously obtaining, usage patterns of the relevant report objects; and updating, by the one or more processors, the relevant report objects based on the usage patterns.
First, Ramaswamy discloses identifying relevant objects for a report (Ramaswamy, ¶ 90, For example, considering a scenario where the user requests for sales report of `ABC` Company in Asia for last quarter. The system 102 generates a bar chart comparing sales with respect to time. However, the user requires a pie chart comparing sales with respect to geography (country wise division of sales volume). This feedback of the user may be captured by the system 102, and the revised output may be generated accordingly).
Further, Dettinger discloses identifying relevant objects based on usage (Dettinger, column 2, lines 27-40, another embodiment of the invention includes a system having a processor and a memory containing a program, which when executed by the processor, is configured to perform an operation for identifying objects which may be used by an avatar at a first location within a virtual environment… The interaction metric provides a measure of how frequently each respective virtual object has been used by users of the virtual environment at the first location).
Dettinger further discloses updating objects based on detected usage patterns (Dettinger, column 7, lines 50-60, If the interaction metric between the store 220 and the credit card is high (discloses object usage frequency), then the application 109 may display the credit card as a hot item when the user views the inventory. Alternatively, assume the avatar is displayed holding the card in its hand. In such a case, when the avatar passes by the store, the card could become highlighted (discloses updating relevant objects) or otherwise emphasized in the display of the virtual world presented to the user). 
One of ordinary skill in the art would have recognized that applying the known technique of identifying and updating objects based on usage, as disclosed by Dettinger, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Dettinger to the identification of objects to be used in an ad-hoc report, as disclosed by Ramaswamy, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such usage feedback into object reporting systems. Recommending objects based on frequency of usage would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow observed data to allow more useful recommendations according to usage patterns. Thus, through KSR Rationale D, see MPEP 2141(III)(D)), the combination of Ramaswamy, Graeber and Nemecek discloses …identifying, by the one or more processors, based on the continuously obtaining, usage patterns of the relevant report objects; and updating, by the one or more processors, the relevant report objects based on the usage patterns.
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the reporting tool, generation and recommendation elements of Ramaswamy and the filter, attribute and drilling direction elements of Graeber and the key performance indicator elements of Nemecek to include the interaction based objection recommendation of Dettinger in the analogous art of object recommendations for the same reasons as stated for claim 1.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy in view of Graeber, Nemecek and Dettinger and in further view of Clayton et al., U.S. Publication No. 2008/0140688 [hereinafter Clayton].

Regarding claim 10, the combination of Ramaswamy, Graeber, Nemecek and Dettinger discloses the computer-implemented method of claim 9.
Ramaswamy further discloses wherein the data sources are selected from the group consisting of: [Clayton discloses media] reports, social networking platforms, [Clayton discloses government policies]  and published reports (Ramaswamy, ¶ 34, analytics data 408--Analyzed data regarding the enterprise obtained from the system and other sources (discloses data sources external to a computer system) or stakeholders), (Id., ¶ 4, in one embodiment, a system for visualizing data in a graphical form based on information exchanged between pluralities of users on a social-networking platform (discloses social-networking platforms) is disclosed), (Id., ¶ 72, for example, in case where a user published (discloses published) a Post P.sub.1), (Id., ¶ 83, a CEO of an organization would like a holistic and summarized view of reports (discloses reports), whereas a sales manager would be concerned about the reports pertaining to his work location, and branches/offices in his vicinity).
Ramaswamy does not explicitly disclose media …, government policies.
However, Clayton discloses media …, government policies (Clayton, ¶ 64, advertising business may use media (discloses media) channels selected from the group consisting of: television, radio, Internet, email, banner ads, pop-up ads, text messaging, SMS messaging, mobile platforms, print, newspapers, magazines, billboards, signs, advertisements placed on vehicles, video displays, video games, movies, television programs and any other media in which one can advertise now or in the future), (Id., ¶ 52, service may include one or more of: utilities, heating, cooling, electricity, telephone, Internet, cable, satellite television, satellite Internet, gas, healthcare, physiotherapy, chiropractic, mental health, counseling, cosmetics, beauty, hair care, personal grooming, personal assistance, fitness, personal training, veterinary, household, housekeeping, cleaning, food preparation, food service, childcare, government infrastructure, government services (discloses government)), (Id., ¶ 367, system can generate various alerts, such as if the analyst enters a blocked transaction, a transaction that exceeds purchasing authority, a transaction that violates a policy (discloses policies) or procedure, a transaction that exceeds certain boundaries relative to previous years, or the like).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the reporting tool, generation and recommendation elements of Ramaswamy, the filter, attribute and drilling direction elements of Graeber and the key performance indicator elements of Nemecek and the interaction based objection recommendation of Dettinger to include the media and government policy elements of Clayton in the analogous art of decision objects.
The motivation for doing so would have been to “improve the decision-making processes of enterprises and that help support and synchronize all elements of an enterprise, allowing for high-quality, informed decisions at all levels of the enterprise that are consistent with the overall goals and strategies of the enterprise” [Clayton, ¶ 10; Dettinger, column 4, lines 2-5; Nemecek, ¶ 8; Graeber, ¶ 16; Ramaswamy, ¶ 17].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Fazal et al., U.S. Publication No. 2007/0239508, discloses a report management system.
Eder, U.S. Publication No. 2008/0004922, discloses a detailed method of and system for modeling and analyzing business improvement programs.
Zhao et al., U.S. Publication No. 2012/0239609, discloses a system and method of relating data and generating reports.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D BOLEN whose telephone number is (408)918-7631.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS D BOLEN/Examiner, Art Unit 3624
                                                                                                                                                                                                /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624